        Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 1 of 58




Adam Kraut                              William Sack
Attorney Id. No. 318482                 Attorney Id. No. 325863
FIREARMS POLICY COALITION               FIREARMS POLICY COALITION
1215 K Street, 17th Floor               1215 K Street, 17th Floor
Sacramento, CA 95814                    Sacramento, CA 95814
P: (916) 476-2342                       P: (916) 596-3492
E: akraut@fpclaw.org                    E: wsack@fpclaw.org

Joshua Prince, Esq.                     Raymond M. DiGuiseppe
Attorney ID: 306521                     THE DIGUISEPPE LAW FIRM, P.C.
CIVIL RIGHTS DEFENSE FIRM, P.C.         4320 Southport-Supply Road Suite 300
646 Lenape Rd                           Southport, NC 28461
Bechtelsville, PA 19505                 P: 910-713-8804
P: 888-202-9297 ext. 81114              E: law.rmd@gmail.com
F: 610-400-8439                         App. for Pro Hac Vice Forthcoming
E: Joshua@Civilrightsdefensefirm.com

Attorneys for Plaintiffs

              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :     Civil Rights Complaint
      TIMOTHY SIECK, and,                :     42 U.S.C. § 1983
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :
                                         :
            v.                           :     Case No. – 2:20-cv- 5857
                                         :
      DANIELLE OUTLAW,                   :
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COLONEL ROBERT                     :
      EVANCHICK,                         :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :
        Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 2 of 58




                                   COMPLAINT

      COME NOW Plaintiffs Keith Fetsurka, Timothy Sieck, and Firearms Policy

Coalition, Inc., on behalf of themselves and those similarly situated, by and through

their attorneys, Adam Kraut and William Sack of Firearms Policy Coalition, Inc.,

Joshua Prince of Civil Rights Defense Firm, P.C., and Raymond M. DiGuiseppe of

The DiGuiseppe Law Firm, P.C. and complain of Defendants Danielle Outlaw, City

of Philadelphia, Pennsylvania, and Colonel Robert Evanchick as follows:

                                INTRODUCTION

1.    The Second Amendment to the United States Constitution guarantees “the

      right of the people to keep and bear Arms.” U.S. CONST. AMEND. II. When

      the People, by enacting that amendment, enshrined in their Nation’s

      fundamental charter the right to “carry weapons in case of confrontation” for

      the “core lawful purpose of self-defense,” District of Columbia v. Heller, 554

      U.S. 570, 592, 630 (2008), they did not mean to leave the freedom to exercise

      that right at the mercy of the very government officials whose hands they

      sought to bind. No, “[t]he very enumeration of the right takes out of the hands

      of government . . . the power to decide on a case-by-case basis whether the

      right is really worth insisting upon.” Id.

2.    State and local governments, whether legislatively or by executive decree,

      cannot simply suspend the Constitution. Authorities may not, by decree or



                                          2
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 3 of 58




     otherwise, enact and/or enforce a suspension or deprivation of constitutional

     liberties. And they certainly may not use a public health crisis as political

     cover to impose bans and restrictions on rights they do not like. Yet, for the

     second time this year, Defendants City of Philadelphia, Pennsylvania

     (“Philadelphia”) and Philadelphia Police Commissioner Danielle Outlaw

     (collectively “Philadelphia Defendants”) have done exactly that.

3.   Plaintiffs Keith Fetsurka, Timothy Sieck, and all typical, law-abiding citizens,

     have a fundamental, constitutionally guaranteed right to carry loaded,

     operable handguns on their person, outside their homes, while in public and

     in motor vehicles, for lawful purposes including immediate self-defense.

4.   In District of Columbia v. Heller, the U.S. Supreme Court held that to “bear

     arms” includes the “carry [of a firearm] ... in a pocket, for the purpose ... of

     being armed and ready for offensive or defensive action in a case of conflict

     with another person.” 554 U.S. 570 (2008) at 584.

5.   The Commonwealth of Pennsylvania generally bars the carrying of loaded

     firearms by ordinary citizens in public for self-defense, including in

     Defendant City of Philadelphia, unless they first acquire a license to carry a

     firearm under 18 Pa.C.S. § 6109 (“LTCF”). But two days ago, the

     Philadelphia Defendants once more enacted and began enforcing a policy

     completely closing their Philadelphia Police Department’s Gun Permit Unit



                                         3
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 4 of 58




     (“GPU”), making it impossible for Plaintiffs Keith Fetsurka, Timothy Sieck,

     Firearms Policy Coalition’s members and supporters, and all similarly

     situated individuals who are legally eligible to possess and acquire firearms,

     to acquire a LTCF, thus completely shuttering access to the right to bear arms.

6.   Adding further insult to constitutional injury, should an unlicensed person be

     convicted for exercising his rights by carrying a handgun in public, he would

     lose his Second Amendment rights under federal law.

7.   Indeed, Defendants’ laws, regulations, policies, and enforcement practices

     individually and collectively prevent law-abiding adults like Plaintiffs from

     exercising their fundamental, individual right to bear loaded, operable

     handguns outside the home through oppressive criminal statutes combined

     with a licensing system that is both required and closed to law-abiding

     people—and even when available, imposes severe delays and burdens upon

     them.

8.   Defendants’ laws, regulations, policies, and enforcement practices thus

     violate the right to keep and bear arms expressly protected under the Second

     and Fourteenth Amendments to the United States Constitution.

9.   Uncertain times such as the present are precisely when Plaintiffs and

     Plaintiffs’ members must be able to exercise their fundamental rights to keep

     and bear arms. The challenges we all face because of the COVID-19



                                        4
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 5 of 58




      Coronavirus, election, social unrest, or other social ills do not, cannot, and

      must not justify or excuse government infringements upon fundamental

      human rights. The declaratory and injunctive relief that Plaintiffs have been

      forced to seek through this action is necessary to uphold this bedrock principle

      of the United States Constitution.

                                      PARTIES

10.   Plaintiff Keith Fetsurka (“Mr. Fetsurka”) is a natural person, 29 years of age,

      a citizen of Philadelphia, Pennsylvania and the United States, and a member

      of Firearms Policy Coalition.

11.   Plaintiff Timothy Sieck (“Mr. Sieck”) is a natural person, 35 years of age, a

      citizen of Philadelphia, Pennsylvania and the United States, and a member of

      Firearms Policy Coalition.

12.   Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a 501(c)(4) non-profit

      organization incorporated under the laws of Delaware, with a place of

      business in Sacramento, California. The purposes of FPC include defending

      and promoting the People’s rights—especially the fundamental, individual

      Second Amendment right to keep and bear arms—advancing individual

      liberty, and restoring freedom. FPC serves its members and the public through

      legislative advocacy, grassroots advocacy, litigation and legal efforts,

      research, education, outreach, and other programs. FPC’s members reside



                                           5
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 6 of 58




      both within and outside Pennsylvania. FPC represents its members and

      supporters—who include gun owners, prospective gun owners, licensed

      firearm retailers, and others—and brings this action on behalf of itself, its

      members, including the named Plaintiffs herein, and supporters who possess

      all the indicia of membership. FPC’s members have been adversely and

      directly harmed by Defendant’s enforcement of the laws, regulations, policies,

      practices, and customs challenged herein. FPC has expended and diverted

      resources because of the Defendant’s enforcement and resultant policies,

      practices, and customs challenged herein.

13.   Defendant     Philadelphia    Police    Commissioner      Danielle    Outlaw

      (“Commissioner Outlaw” or “Outlaw”) is the head and Commissioner of

      Defendant City of Philadelphia, Pennsylvania’s Police Department (“PPD”).

      As Commissioner of the PPD, which includes the City’s Gun Permit Unit,

      Commissioner Outlaw formulates, enacts, and is currently enforcing the

      City’s policies and practices as to applications for and issuance of LTCF, as

      well as the Commonwealth’s and the City’s criminal laws. Defendant Outlaw

      has and continues to enforce laws and policies denying law-abiding adult

      citizens in Philadelphia their fundamental, individual right to bear arms.

      Defendant Outlaw is sued in her official capacity.




                                         6
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 7 of 58




14.   Defendant City of Philadelphia, Pennsylvania is a municipal corporation

      incorporated under the laws of the Commonwealth of Pennsylvania.

      Defendant City is sued under 42 U.S.C. § 1983 because it has enacted and is

      enforcing laws and policies that deprive, under color of law, Plaintiffs’ and

      similarly situated persons’ federal constitutional rights, privileges, and

      immunities secured by the Constitution.

15.   The City of Philadelphia Police Department is an agency of the City that is

      not amenable to suit in its own name.

16.   Defendant Colonel Robert Evanchick (“Evanchick”) is the head and

      Commissioner of the Pennsylvania State Police (“PSP”). As Commissioner

      of the PSP, Defendant Evanchick, in addition to being responsible for

      assisting the Pennsylvania Governor in enforcing the laws of the

      Commonwealth of Pennsylvania, is responsible for the implementation,

      execution, and administration of the laws, regulations, customs, practices, and

      policies of the PSP and the Commonwealth, inter alia, in relation to the

      Uniform Firearms Act, 18 Pa.C.S. § 6101, et seq. and the Pennsylvania Instant

      Check System. As Commissioner of the PSP, Defendant Evanchick is

      presently enforcing the Commonwealth’s laws, regulations, customs,

      practices, and policies complained of in this action, including the

      Commonwealth’s laws on the keeping and bearing of firearms especially, but



                                         7
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 8 of 58




      not limited to, on public roads and in other public places. Defendant

      Evanchick is sued in his official capacity.

                         JURISDICTION AND VENUE

17.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, which confer

      original jurisdiction on federal district courts to hear suits alleging the

      violation of rights and privileges under the United States Constitution.

18.   This action for violation of Plaintiffs’ constitutional rights is brought under

      42 U.S.C. § 1983 and seeks declaratory and injunctive relief pursuant to 28

      U.S.C. §§ 2201 and 2202, as well as attorneys’ fees pursuant to 42 U.S.C. §

      1988.

19.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as a

      substantial part of the events and omissions giving rise to Plaintiffs’ claims

      occurred in the Eastern District of Pennsylvania.

                           STATEMENT OF FACTS

       The Laws, Policies, And Enforcement Actions Affecting Plaintiffs

20.   The foregoing paragraphs are incorporated herein as if set forth in full.

21.   The Commonwealth of Pennsylvania has broadly criminalized the carrying of

      loaded firearms by ordinary citizens under 18 Pa.C.S. §§ 6106 and 6107,

      making it a serious crime for law-abiding citizens to exercise their




                                         8
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 9 of 58




      fundamental right to bear arms in public for self-defense unless they first

      acquire a license to carry a firearm under 18 Pa.C.S. § 6109.

22.   Arrest and prosecution for unlawfully carrying a firearm under the

      Commonwealth’s laws could result in a person’s losing their Second

      Amendment rights for the rest of their life.1

23.   18 Pa.C.S. § 6107 prohibits the “carry[ing of] a firearm upon the public streets

      or upon any public property during an emergency proclaimed by a State or

      municipal governmental executive” unless they possess a license to carry a

      firearm under 18 Pa.C.S. § 6109.

24.   Pennsylvania has been under a constant state of emergency, proclaimed by

      Governor Tom Wolf, since January 10, 2018.2



1
  See 18 Pa.C.S. §§ 6106(a)(1) (making it a felony of the third degree for an
individual to carry a firearm concealed on or about his person, except in his place
of abode or fixed place of business without a LTCF) and 6106(a)(2) (grading the
same offense as a misdemeanor of the first degree if the individual is eligible to
receive a LTCF and has not committed any other criminal violations). See also 18
Pa.C.S. § 106(b)(6) (classifying a misdemeanor of the first degree as punishable by
a term of imprisonment “of which is not more than five years”), 18 U.S.C. §
921(a)(20) (defining “crime punishable by imprisonment for a term exceeding one
year” to include a state law misdemeanor punishable by more than two years
imprisonment), and 18 U.S.C. § 922(g)(1) (making it unlawful for anyone
convicted of a crime punishable for a term exceeding one year to possess firearms
or ammunition).
2
  See https://www.governor.pa.gov/newsroom/governor-wolf-declares-heroin-and-
opioid-epidemic-a-statewide-disaster-emergency and
https://www.governor.pa.gov/newsroom/gov-wolf-signs-8th-opioid-disaster-
declaration-renewal-vows-continued-concerted-efforts.

                                          9
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 10 of 58




25.   Pennsylvania has been under an additional state of emergency, proclaimed by

      Governor Wolf, related to COVID-19 since March 6, 2020.3

26.   Because of those proclamations by Governor Wolf, 18 Pa.C.S. § 6107

      additionally and currently restricts the Plaintiffs, and all those similarly

      situated, from transporting or carrying firearms in public, and upon public

      streets and public property, even for lawful purposes, including self-defense.

27.   A violation of 18 Pa.C.S. § 6107, pursuant to 18 Pa.C.S. § 6119, is a

      misdemeanor of the first degree, for which a conviction would prohibit the

      Plaintiffs, and those similarly situated, from being able to purchase, possess,

      and utilize firearms and ammunition, pursuant to 18 U.S.C. § 922(g)(1).

28.   Defendant Evanchick enforces the Commonwealth’s laws pertaining to the

      keeping and bearing of firearms especially on, but not limited to, public roads

      and in other public places.

29.   Under the Uniform Firearms Act (“UFA”), the term “firearm” is generally

      defined to mean “[a]ny pistol or revolver with a barrel length less than 15

      inches, any shotgun with a barrel length less than 18 inches or any rifle with

      a barrel length less than 16 inches, or any pistol, revolver, rifle or shotgun

      with an overall length of less than 26 inches. The barrel length of a firearm



3
 See https://www.governor.pa.gov/newsroom/gov-wolf-signs-covid-19-disaster-
declaration-to-provide-increased-support-for-state-response.

                                         10
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 11 of 58




      shall be determined by measuring from the muzzle of the barrel to the face of

      the closed action, bolt or cylinder, whichever is applicable.” 18 Pa.C.S. §

      6102.

30.   18 Pa.C.S. § 6107 further provides that the term “firearm” “includes any

      weapon that is designed to or may readily be converted to expel any projectile

      by the action of an explosive or the frame or receiver of any weapon,” a

      substantially broader definition than that found in 18 Pa.C.S. § 6102.

31.   The Commonwealth of Pennsylvania generally allows individuals to openly

      carry firearms without a license.

32.   However, pursuant to 18 Pa.C.S. § 6108, “[n]o person shall carry a firearm,

      rifle or shotgun at any time upon the public streets or upon any public property

      in a city of the first class unless: (1) such person is licensed to carry a firearm;

      or (2) such person is exempt from licensing under section 6106(b) of this title

      (relating to firearms not to be carried without a license).”

33.   Defendant Philadelphia is the only “city of the first class”. 53 P.S. § 101

      (defining city of the first class to be those which contain a population of one

      million or more).4



4
  See also U.S. Census Bureau QuickFacts for Philadelphia, Pennsylvania,
(showing Philadelphia to have an estimated population of ~1,584,000, and
Pittsburgh, the second largest estimated population of a city in the Commonwealth,
having a population of ~300,000), online at

                                           11
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 12 of 58




34.   Under Defendant Philadelphia’s Code, the term ‘firearms’ “means any

      revolver, pistol, rifle, shotgun or other weapon capable of propelling a

      projectile by means of an explosive material or charge.” Phila. Code § 10-

      818(1).

35.   Defendant Philadelphia’s Code further provides: “No person shall carry a

      firearm upon the public streets or upon any public property at any time unless

      that person is: (a) either (.1) a resident of Pennsylvania licensed by a political

      subdivision of the Commonwealth of Pennsylvania to carry a firearm or

      licensed to hunt; or (.2) a resident of another state, which state has a

      reciprocity agreement with Pennsylvania under 18 Pa. C.S. § 6109(k) or has

      statutory reciprocity under § 6106(b), and is licensed by such state to carry a

      firearm or to hunt; (b) actively engaged in a defense of his life or property

      from imminent peril or threat; or (c) a police officer or member of the State

      or Federal militia on active duty.” Phila. Code § 10-818(2) (paragraph breaks

      omitted).

36.   “The penalty for violation of” Defendant Philadelphia’s ban “shall be a fine

      of not less than three hundred dollars ($300) and imprisonment of not less

      than ninety days.” Phila. Code § 10-818(4).



https://www.census.gov/quickfacts/geo/chart/philadelphiacitypennsylvania/PST04
5219.

                                          12
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 13 of 58




37.   The Philadelphia Defendants have a manual of policies and practices that

      serve “as a standard of conduct for all [police] personnel. It consists of the

      rules, policies, and procedures which are necessary for the consistent and

      professional operation of the Philadelphia Police Department,” online at

      http://www.phillypolice.com/accountability.

38.   According to the Philadelphia Defendants’ Directive Index, also available at

      http://www.phillypolice.com/accountability, Philadelphia Defendants have

      and are currently enforcing a policy on “Firearms” as set forth in “Directive

      5.27” (effective 10-31-01 and last updated 09-22-10) (“Directive 5.27”).5

39.   Under Philadelphia Defendants’ Directive 5.27, “It is the responsibility of all

      members of the Philadelphia Police Department to ensure that all laws and

      regulations pertaining to the carrying of concealed firearms are properly

      enforced.”

40.   Thus, under Philadelphia Defendants’ Directive 5.27, “all members of the

      Philadelphia Police Department” must enforce “all laws and regulations

      pertaining to the carrying of” handguns against individuals, including

      Plaintiffs Fetsurka, and Sieck, Plaintiff FPC’s members and supporters, and

      similarly situated members of the public.



5
 Directive 5.27 is available online at
https://www.phillypolice.com/assets/directives/D5.27-Firearms.pdf.

                                         13
         Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 14 of 58




41.     On information and belief, such “laws and regulations” include the

        Commonwealth’s and Philadelphia Defendants’ criminal and procedural laws

        and policies, which include but are not limited to the Commonwealth’s and

        Philadelphia Defendants’ general ban on carrying firearms, as well as the

        requirements that a person acquire a LTCF in order to be exempt from

        prosecution, fines, and other penalties for carrying a loaded, operable handgun

        on the person, in public places and motor vehicles.

42.     On information and belief, Defendants’ and their officers can and do enforce

        the Commonwealth’s laws and regulations, and the Philadelphia Defendants’

        ordinances and directives, including 18 Pa. C.S. §§ 6106, 6107, 6108, Phila.

        Code § 10-818, and Defendant City PPD’s Directive 5.27.

43.     Under Directive 5.27, “All processing of applications for License to Carry

        Firearms in Philadelphia County is the responsibility of the Gun Permits and

        Tracking Unit of the Philadelphia Police Department.”

44.     On information and belief, the “Gun Permits and Tracking Unit of the

        Philadelphia Police Department” is also called the “Gun Permit Unit”.6

45.     18 Pa.C.S. § 6109 requires that an individual make an application for a LTCF

        “with the sheriff of the county in which he resides, or if a resident of a city of

        the first class, with the chief of police of that city.”


6
    See, e.g., https://www.phillypolice.com/forms/gun-permit-unit/index.html.

                                             14
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 15 of 58




46.   18 Pa.C.S. § 6109 and Defendants’ policies and enforcement practices prevent

      Plaintiffs and others from applying for and being issued a LTCF by a sheriff

      of any other county in the Commonwealth, leaving Plaintiffs and others like

      them with no alternative means of acquiring a LTCF to lawfully exercise their

      right to bear arms in public.

47.   Philadelphia Defendants have at least once previously, and currently are,

      enforcing a policy that completely closes their GPU’s operations with respect

      to timely accepting, processing, and issuing LTCFs.

48.   A public notice posted on or about November 18, 2020, in a door window at

      the official office of Philadelphia Defendants’ GPU (photograph at Figure 1,

      below) states: “ATTENTION!!! Keeping in accordance with the Mayor’s

      announcement to halt all non-essential City government operations, in order

      to reduce the spread of the COVID-19 coronavirus the Gun Permit Unit will

      remain closed until further notice. Anyone who received an approval notice

      to pick-up your permit during this closure, your notice will be honored when

      the unit begins operation again.” (Underline in red for emphasis in original.)




                                         15
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 16 of 58




                                        Figure 1




49.   Thus, the Philadelphia Defendants have enacted and are currently enforcing a

      policy declaring, and treating, constitutionally necessary firearm-related

      services as “non-essential” and less important than other programs and

      services they offer the public.




                                           16
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 17 of 58




50.   On information and belief, the Philadelphia Defendants previously closed

      their GPU from some time in March 2020 through late July 2020.

51.   And even after the Philadelphia Defendants’ GPU was limitedly re-opened in

      late July 2020, phone calls to those numbers were “only [] accepted between

      the hours of 8:30 AM and 2:00 PM.,” rather than during normal business

      hours.

52.   On Philadelphia Defendants’ other Web page for their GPU, it states, in

      pertinent part:

                           IMPORTANT NOTICE**
                                ***

      (Last Updated October 21st, 2020) For additional information,
      visit the Philadelphia Police Gun Unit website https://www.ppd-
      ltc.com/

      RE-OPENING INFORMATION
      July 8th, 2020

      In accordance with C.D.C. protocols the Gun Permit Unit will no
      longer provide walk up service at this time.

      The Unit will be open Monday, Tuesday and Wednesday for
      applications by appointment only, pickups, Lost & Stolen
      Reports, Status Checks and Other inquires will be processed
      Thursday and Friday by appointment only.

      These changes are to ensure the safety of the public and unit
      personnel.

      The Unit has the following phone numbers designated for
      making appointments, (215) 685- 3661 and (215) 685-3662.



                                       17
Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 18 of 58




On July 8th, 2020 the Gun Permit Unit will begin to accept
appointments for the Re-opening of the Unit. Phone calls will
only be accepted between the hours of 8:30 AM and 2:00 PM.

THE UNIT WILL BEGIN SERVICE ON THE FOLLOWING
DATES:

JULY 16TH & 17TH - PICKUPS LOST & STOLEN REPORTS
STATUS CHECKS OTHER INQUIRES

JULY 20TH, 21ST & 22ND - APPLICATIONS (ONLY)
JULY 23RD & 24TH - PICKUPS LOST & STOLEN REPORTS
STATUS CHECKS OTHER INQUIRES

THIS WILL BE THE SCHEDULE GOING FURTHER.

THE UNIT WILL STILL BE CLOSED ON ALL FEDERAL,
STATE AND LOCAL HOLIDAYS.

THE UNIT WILL BE CLOSED DECEMBER 20TH TO
JANUARY 3RD EACH YEAR.

A FACE COVERING MUST BE WORN AT ALL TIMES
UNLESS DIRECTED TO REMOVE IT BY UNIT
PERSONNEL.
YOU MUST BE ON TIME FOR YOUR APPOINTMENT.

IF YOU ARE LATE YOU WILL NOT BE SEEN AND WILL
HAVE TO OBTAIN ANOTHER APPOINTMENT DATE.

IF YOU DO NOT HAVE ALL THE ITEMS REQUIRED TO
APPLY, YOU WILL NOT BE PERMITTED TO LEAVE AND
RE-ENTER, YOU WILL HAVE TO OBTAIN ANOTHER
APPOINTMENT DATE.

ONLY THE APPLICANT WILL BE PERMITTED TO ENTER
THE BUILDING (IF AN INTERPRETER IS NEEDED THEY
CAN ENTER WITH THE APPLICANT). NO ONE UNDER
THE AGE OF 21 WILL BE ALLOWED TO ENTER THE
BUILDING.

                                18
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 19 of 58




53.   On or about November 18, 2020, the Philadelphia Defendants once again

      completely closed their GPU and ceased accepting, processing, and issuing

      LTCFs.

54.   On information and belief, in addition to Philadelphia Defendants’ prior and

      currently enforced GPU closure policies, Defendants Outlaw and City of

      Philadelphia have and are enforcing policies that, even when the City’s Gun

      Permit Unit is not fully closed, those seeking access to the Unit’s

      constitutionally necessary services—including Plaintiffs and their members

      and supporters, and similarly situated members of the public—require

      individuals to spend hours or days trying to call the GPU on a generally

      unmanned telephone, with no website or electronic means of scheduling an

      appointment, to schedule an appointment with the GPU months or longer into

      the future to merely begin the process of applying for a LTCF, provide limited

      to no access to staff and services, impose severe delays, and force applicants

      to complete a long, burdensome process that may or may not result in the

      issuance of a carry license because the Philadelphia Defendants’ policies and

      practices “decide on a case-by-case basis” whether the applicants’ right “is

      really worth insisting upon.”




                                        19
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 20 of 58




55.   The Philadelphia Defendants’ GPU’s “Directions for Completion of

      Application”     (GPU      Directions”),     online     at    https://www.ppd-

      ltc.com/application-information, states, in pertinent part:

                 FIREARMS ARE NOT PERMITTED ON THE
                             PREMISES.

                 INSTRUCTIONS FOR COMPLETION OF AN
                         APPLICATION FOR A

              PENNSYLVANIA LICENSE TO CARRY FIREARM

                     DIRECTIONS FOR COMPLETION OF
                             APPLICATION

            All applications must be completed to their entirety. Do
            not write in the shaded area at the top of the application
            that says "For Use By Issuing Authority". Should a box
            not apply to you, enter "N/A" in that box. DO NOT sign
            and date the application until you are in the presence of a
            member of the Gun Permit Unit when you submit your
            application. The following is a list of common errors made
            by applicants when applying for a License to Carry
            Firearms:

            • Box 4 (Middle Name): Full middle name is required, no
            initials

            • Box 16 (Street Address): Enter full street address; If you
            also have a post office box, enter your PO box as well;
            This address MUST be the same as what is on your photo
            identification

            • Box 28 (Reason): Check one reason which you would
            like to have displayed on your License to Carry Firearms;
            The License covers your for all of the reasons regardless
            of which reason you choose



                                         20
Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 21 of 58




    • Box 7b (Place of Birth): Enter the city and state in which
    you were born

    • Box 29 (References): List two references who are 21
    years of age or older and are of no relation to you; full
    names, mailing addresses and phone numbers are required

    • Box 31 (question regarding citizenship): If you are a
    registered alien, check "NO" and enter your country of
    birth, country of citizenship, and alien registration or I-94
    number; You must also submit documentation proving
    your registration

    Only applicants 21 years of age or older, residing in the
    county of Philadelphia, may apply for a Pennsylvania
    license to carry a firearm through the Philadelphia Police
    Department. Out of county residents must apply in their
    county of residence.

    If you live out of state and are applying for a Pennsylvania
    License to Carry Firearms, be sure to bring your driver's
    license from your state of residence, your license/permit
    to carry firearms issued by that state, and proof the
    residency from the state you reside. If you live out of state,
    are not 21 years of age or older, or do not possess an out-
    of-state license/permit to carry firearms from your resident
    state, you do not qualify for a Pennsylvania License to
    Carry Firearms.

    Applications may be picked up at the Gun Permit Unit,
    660 East Erie Ave, Monday through Friday, 8:30 AM to
    1:00 PM. This Unit is Closed on Saturdays, Sundays, and
    Holidays, and from December 20th to January 3rd. Only 1
    application per person. This information can also be found
    at the following website: www.phillypolice.com/ forms
    (click on License to Carry). (If downloaded from the
    internet applicant must bring all paperwork, including this
    instruction sheet.)




                                 21
Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 22 of 58




    Applicants must have an APPLICATION FILLED OUT
    COMPLETELY and APPLICABLE ITEMS LISTED
    BELOW or they will not be accepted. (Do not use pencil)

    When completed, the entire application must be returned
    IN PERSON BY THE APPLICANT to the above location,
    Monday through Friday, 8:30 AM to 1:00 PM. (New
    applications and renewals will only be handled during this
    time

    Also needed at this time of RENEWAL OR NEW
    APPLICATION:

    One (1) 2” x 2” (inch) Passport Type color photo of the
    applicant’s head and shoulders, (NO SUNGLASSES,
    HATS, BANDANNAS, ETC.).

    A recently purchased $20.00 money order that is valid for
    at least 1 year or longer is the only form of payment that
    will be accepted. (Payable to “City of Philadelphia”).

    FYI – A Postal money order has no expiration date.

    A VALID Pennsylvania Drivers License or Non-Drivers
    ID, along with two (2) acceptable forms of proof of
    residence, all names and addresses must match. NO PO
    BOXES WILL BE ACCEPTED, (see below for
    examples).

    ALL APPLICANTS WILL BE FINGERPRINTED.

    Applicants, who have had a NAME CHANGE, must
    submit legal documents to show the name change. (i.e.,
    Marriage License, Court Orders)

    If you were previously a member of the Armed Forces, a
    copy of your discharge papers (DD-214) must accompany
    the application.




                               22
Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 23 of 58




    Foreign born applicants who are presently American
    citizens must bring either their naturalization papers or a
    passport

    Registered aliens must have their current alien registration
    identification card, i.e., GREEN CARD.


    Must show current or expired permits at time of
    application. Expired permits to carry will be retained by
    the Gun Permits Unit.

    If all paperwork is in order, the applicant will then be
    interviewed by Gun Permits Unit personnel. When the
    interview is completed, an investigation will be conducted.
    All applicants will receive written notice by U.S. mail of
    either approval or disapproval of their application for a
    Pennsylvania license to carry a firearm. Upon approval,
    the applicant has thirty (30) days to pick-up their License
    to Carry.

    ALL APPLICANTS SHOULD BE AWARE THAT
    FALSE STATEMENTS (WHETHER ORAL OR
    WRITTEN) WILL BE CAUSE FOR DENIAL AND
    MAY RESULT IN ARREST.

    PLEASE NOTE THAT THE SAME PROCEDURES
    ARE APPLICABLE FOR RENEWALS.

    Below are examples of, but not limited to, acceptable
    forms for proof of your residency:

    • Current Utility Bills: (within the last three months / 90
    DAYS)
    • Phone Bill – Home/Cellular
    • Electric Bill
    • Gas Bill
    • Water Bill
    • Cable/Satellite Bill
    • Current Credit Card Statements

                                23
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 24 of 58




              • Current Bank/Student Loan Statements
              • Valid Vehicle Registration
              • Valid Vehicle Insurance Card
              • Voters Registration Card

                       JUNK MAIL IS NOT ACCEPTABLE

56.   The Philadelphia Defendants’ have and use various modern technologies to

      communicate with the public about official business, including telephones and

      phone calls, text messages, e-mail, and Internet-based Web forms. See, e.g.,

      https://www.phillypolice.com/forms/submit-a-tip, which states in pertinent

      part:

              Tips via Phone, Text Message, and Email

              In addition to this online form (which you may use to
              remain anonymous), you can also submit tips using any of
              the below methods.

              Via Telephone
              Dial 215.686.TIPS (8477).

              Photo/Video Tips via Email
              If you would like to submit a tip, including photo or video,
              via email, send to tips@phillypolice.com. Include as many
              details as you can, such as the physical address and names
              of any known persons. Include your contact information if
              you would like us to follow up with you directly.

57.   The Philadelphia Defendants use secure Web-based forms, e-mail, and text

      messages for official business and submissions. For example, a person can

      “File an Official Complaint on Philadelphia Defendants’ website, online at

      https://www.phillypolice.com/forms/official-complaint-form/index.html.

                                          24
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 25 of 58




58.   Even though the Philadelphia Defendants provide and allow the public to use

      Web-based forms, e-mail, and text messages for official business,

      submissions, and communicating with Philadelphia Defendants and their

      officers and staff, they do not provide or allow individuals needing and using

      the constitutionally necessary services of their GPU to do the same.

59.   The Schuylkill County, Pennsylvania Sheriff’s Office has an online LTCF

      application system where applicants can complete all of the application

      requirements and pay the necessary fees online.7

60.   And the Schuylkill County Sheriff’s Department is not alone in utilizing an

      efficient, accessible, and easy to use online LTCF application form, email, or

      other alternative means of accepting applications rather than in-person visits

      by applicants.




7
 See http://www.co.schuylkill.pa.us/offices/sheriff/index.asp. See also the online
Web based LTCF form at https://schuylkillpaso.permitium.com/ccw/start?.

                                         25
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 26 of 58




61.   The county sheriffs for the counties of Berks, Blair, Bucks, Cambria, Monroe,

      Montgomery, Pike, and Wayne all currently offer online applications.8 9




8
  See, https://www.co.berks.pa.us/Dept/Sheriff/Pages/FirearmsSection.aspx
(declaring that “Firearm licensing through the Berks County Sheriff's Office can
now be completed online by using the link below,” online at
https://berkspaso.permitium.com/ccw/start”);
http://www.blairco.org/Dept/Sheriff/Pages/default.aspx (declaring that “YOU
CAN NOW APPLY FOR YOUR CONCEALED CARRY LICENSE ONLINE!
(CLICK HERE TO APPLY FOR YOUR LICENSE ONLINE!)”);
http://www.buckscounty.org/government/RowOfficers/Sheriff/CarryLicense
(declaring “Effective October 14, 2020 we will be starting a new on-line procedure
to provide the most efficient way of processing gun permit applications. To apply
for a License to Carry Firearms in Bucks County, Pa., please visit:
https://buckspa.permitium.com/ccw/start”);
https://www.cambriacountypa.gov/sheriff-office.aspx (declaring “*LICENSE TO
CARRY PERMIT INFO* You can now apply for your License to Carry Permit
Online! Click HERE to Apply Online Today!!”);
http://www.monroecountypa.gov/Dept/Sheriff/Pages/ConWeapons.aspx (declaring
“Due to the COVID-19 pandemic we will be accepting applications for concealed
carry permits via email or regular mail until further notice.”);
https://www.montcopa.org/401/Gun-Permits (declaring “Effective September 9,
2020 we have started a new on-line procedure to provide the most efficient way of
processing gun permit applications. Emailed applications are no longer accepted.
To apply for a License to Carry Firearms in Montgomery County, Pa., please visit:
https://montgomerypa.permitium.com/ccw/start”);
http://www.pikepa.org/Sheriffs/LTCApp.pdf (declaring that the Pike County
Sheriff’s Office accepts LTCF applications via email); and,
https://www.waynecountypa.gov/509/License-to-Carry-Information-Application
(declaring that Wayne County Sheriff Mark Steelman “has moved part of the
License to Carry a Firearm application process online. New applicants and
renewing permit holders may now start the application process online.”).
9
  Additionally, the Adams, Columbia, Fayette, Luzerne, McKean, Mercer,
Schuylkill, and York County sheriff departments are all in the process of
implementing electronic submission options for LTCF applications.

                                        26
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 27 of 58




62.   Permitium PermitDirector is a Web-based system “for weapon permits [that]

      serves as an end-to-end online solution that includes the application,

      background check tracking, processing, payment and issuance of gun and

      concealed carry permits”. See https://permitium.com/products.html.

63.   The Permitium PermitDirector product has “913,070 CCW permits issued”

      and serves 200 counties in 13 states, including but not limited to Schuylkill

      County, Pennsylvania. See https://permitium.com/stats.html.

64.   Philadelphia Defendants could, but do not, use an online, Web-based

      application system, such as Permitium, email, Web forms, or even

      electronically fill-able and sign-able PDF files to accept and process LTCF

      applications.

65.   The Commonwealth of Pennsylvania, by and through Defendant Evanchick

      and his Pennsylvania State Police, provide issuing authorities, such as

      Philadelphia Defendants’ GPU, access to the Pennsylvania Instant Check

      System (PICS).

66.   Defendant Evanchick’s online E-PICS system “is intended for use by

      Pennsylvania Licensed Firearm Dealers and County Sheriffs to verify an

      applicant's eligibility to legally purchase/transfer a firearm or obtain a License

      to Carry.” See https://epics.pa.gov/Pics/.




                                          27
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 28 of 58




67.   Defendants can use the Commonwealth’s E-PICS “Instant Check System” to

      quickly verify that Plaintiffs are not disqualified from exercising Second

      Amendment rights and issue a LTCF immediately thereafter.

68.   Philadelphia Defendants require LTCF applicants to provide documents and

      other materials that are not necessary for them to determine if an applicant is

      “disqualified from exercising Second Amendment rights.”

69.   The Philadelphia Defendants have the ability to accept and use other forms of

      payment beyond the single method allowed by their GPU. (“A recently

      purchased $20.00 money order that is valid for at least 1 year or longer is the

      only form of payment that will be accepted. (Payable to “City of

      Philadelphia”).” GPU Directions, supra.

70.   For example, requests to Philadelphia Defendants for copies of police reports,

      “[a]cceptable forms of payment are cash, money order, business or bank check

      payable       to       the       City       of       Philadelphia.”        See

      https://www.phila.gov/records/PoliceFire/Traffic_Accident_Reports.html.

71.   On information and belief, Philadelphia Defendants also accept common

      credit and debit cards for payments for other services.

72.   Following their prior closure, it was not until July 8, 2020 that the GPU began

      to accept calls to make appointments for LTCF services, which, on




                                         28
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 29 of 58




      information and belief, were restarted by Philadelphia Defendants in a limited

      capacity on or about July 22, 2020.

73.   It has been reported that the Philadelphia Defendants’ GPU was unable to

      schedule LTCF application appointments for any time sooner than six or more

      months into the future.

74.   Journalist Stephen Gutowski, writing for The Washington Free Beacon,

      published an article on September 22, 2020, that recounted an individual

      attempting to contact the Philadelphia Defendants’ GPU for ten (10) straight

      days before being able to schedule an LTCF initial application appointment

      for January 19, 2021.10

75.   In that same article, Gutowski reported that he interviewed another individual

      who told him that they were told by Philadelphia Defendants’ GPU it would

      be a full calendar year before their GPU would be able to schedule an LTCF

      initial application appointment.

76.   On information and belief, the Philadelphia Defendants and their GPU cause

      such delays and burdens on a regular basis.

77.   Indeed, because the Philadelphia Defendants treat the right to keep and bear

      arms as a second-class right, singled out for special—and specially



10
  See https://freebeacon.com/coronavirus/philadelphia-residents-face-months-
long-wait-to-apply-for-gun-carry-permits/.

                                         29
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 30 of 58




      unfavorable—treatment, Plaintiffs and members of the public who are

      required to communicate with and use the GPU in order to access their

      fundamental, individual right to bear arms in public are provided with limited

      or no access and inadequate services, thus delaying and/or denying access to

      and further burdening their rights.

78.   Moreover, on information and belief, Philadelphia Defendants’ policies and

      practices cause: 1) their GPU to have less staff, resources, and capabilities

      than necessary to timely provide constitutionally required services that are

      necessary to access and exercise a fundamental, individual right; 2) their GPU

      to add burden far beyond what is required to determine if the applicant is

      “disqualified from exercising Second Amendment rights”; and 3) their GPU

      to treat the GPU’s firearm-related services dis-favorably compared to the

      Philadelphia Defendants’ other services, thus making the right to keep and

      bear arms a “second-class right, subject to an entirely different body of rules

      than the other Bill of Rights guarantees” that is “singled out for special—and

      specially unfavorable—treatment.”

                       Facts Specific to Plaintiff Fetsurka

79.   The foregoing paragraphs are incorporated herein as if set forth in full.

80.   Plaintiff Fetsurka is not disqualified from exercising Second Amendment

      Rights.



                                            30
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 31 of 58




81.   Plaintiff Fetsurka:

      a.    Is a United States citizen;

      b.    Is over the age of 21;

      c.    Is not under indictment;

      d.    Has never been convicted of a felony or misdemeanor crime of

            domestic violence;

      e.    Has never been convicted of a crime punishable by more than one (1)

            year;

      f.    Is not a fugitive from justice;

      g.    Is not an unlawful user of, or addicted to, any controlled substance;

      h.    Has not been adjudicated a mental defective or been committed to a

            mental institution;

      i.    Has not been discharged from the Armed Forces under dishonorable

            conditions;

      j.    Has never renounced his citizenship; and,

      k.    Is not the subject of a restraining order relating to an intimate partner.

82.   Plaintiff Fetsurka has never been charged with nor convicted of any

      misdemeanor or felony offense and is not prohibited from possessing firearms

      and ammunition, nor prohibited from receiving a LTCF under 18 Pa.C.S. §

      6109(e).



                                          31
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 32 of 58




83.   Plaintiff Fetsurka intends and desires to lawfully carry a loaded, operable

      handgun on his person, in public, including for purposes of self-defense and

      in case of confrontation.

84.   Plaintiff Fetsurka intends and desires to acquire a LTCF from the Philadelphia

      Defendants.

85.   As a result of the Philadelphia Defendants’ policies and enforcement

      practices, including their closure of their GPU, Plaintiff Fetsurka is precluded

      from applying for and obtaining a LTCF and therefore is subject to the carry

      restrictions specified in 18 Pa.C.S. §§ 6106, 6107, and 6108, which

      Defendants are actively enforcing and thereby, inter alia, preventing him from

      carrying a loaded, operable handgun on his person, in public, and in case of

      confirmation, for all lawful purposes including self-defense.

86.   Plaintiff Fetsurka is currently employed as a range safety officer, where he is

      responsible for ensuring the safety of individuals using the firearms range at

      his place of employment.

87.   Prior to being employed as a range safety officer, Mr. Fetsurka was a member

      of the United States Army, where he honorably served for twelve years as a

      combat medic.




                                         32
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 33 of 58




88.   Throughout his time in the Army, Mr. Fetsurka held permits to carry handguns

      in Georgia, Colorado, North Carolina, and Texas. These permits have since

      lapsed as he is no longer a resident of those states.

89.   Since about May 2020, and with the violent mobs and riots which consumed

      many cities across the United States, including Defendant Philadelphia,

      Plaintiff Fetsurka has become particularly concerned about his safety,

      especially when he is outside of his home in public.

90.   Plaintiff Fetsurka moved to Defendant Philadelphia in or about in December

      2019.

91.   Due to a strict time off policy and work schedule than ran Monday through

      Fridays, Mr. Fetsurka was unable to get to Philadelphia Defendants’ GPU

      prior to its closure in March 2020, which lasted for a period of approximately

      four months and five days.

92.   Plaintiff Fetsurka learned in or about August 2020 that Defendants’ GPU was

      operational and attempted to call in order to schedule an appointment.

93.   In or about August 2020, Plaintiff Fetsurka was able to establish contact with

      an individual at Defendants GPU only to be informed that there was no

      availability for an appointment to apply for a LTCF until “next year.”

94.   Plaintiff Fetsurka accepted an appointment date of September 15, 2021, over

      a year from the date of his phone call.



                                          33
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 34 of 58




95.   In or about October 2020, Mr. Fetsurka received a phone call from an

      unknown individual at Defendants’ GPU stating that they had an opening on

      November 19, 2020 at 10:30 AM.

96.   Mr. Fetsurka confirmed he would take that appointment slot.

97.   On or about November 18, 2020, Mr. Fetsurka received another phone call

      from an unknown individual at Defendants’ GPU during which he was told

      his November 19, 2020 appointment was canceled and had to be rescheduled.

98.   To date, Plaintiff Fetsurka has been unable to attend an appointment at

      Defendants’ GPU to submit a LTCF application, thereby preventing him from

      exercising his constitutionally enumerated right to bear arms.


                         Facts Specific to Plaintiff Sieck

99.   The foregoing paragraphs are incorporated herein as if set forth in full.

100. Plaintiff Sieck is not disqualified from exercising Second Amendment rights.

101. Plaintiff Sieck:

         a. Is a United States citizen;

         b. Is over the age of 21;

         c. Is not under indictment;

         d. Has never been convicted of a felony or misdemeanor crime of

            domestic violence;




                                          34
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 35 of 58




         e. Has never been convicted of a crime punishable by more than one (1)

            year;

         f. Is not a fugitive from justice;

         g. Is not an unlawful user of, or addicted to, any controlled substance;

         h. Has not been adjudicated a mental defective or been committed to a

            mental institution;

         i. Has not been discharged from the Armed Forces under dishonorable

            conditions;

         j. Has never renounced his citizenship; and,

         k. Is not the subject of a restraining order relating to an intimate partner.

102. Plaintiff Sieck has never been charged with nor convicted of any misdemeanor

      or felony offense and is not prohibited from possessing firearms and

      ammunition, nor prohibited from receiving a LTCF under 18 Pa.C.S. §

      6109(e).

103. Plaintiff Sieck intends and desires to acquire a LTCF from the Philadelphia

      Defendants.

104. Plaintiff Sieck intends and desires to lawfully carry a loaded, operable

      handgun on his person, in public, including for purposes of self-defense and

      in case of confrontation.




                                         35
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 36 of 58




105. As a result of the Philadelphia Defendants’ policies and enforcement

      practices, including their closure of their GPU, Plaintiff Sieck is precluded

      from applying for and obtaining a LTCF and therefore is subject to the carry

      restrictions specified in 18 Pa.C.S. §§ 6106, 6107, and 6108, which

      Defendants are actively enforcing and thereby, inter alia, preventing him from

      carrying a loaded, operable handgun on his person, in public, and in case of

      confirmation, for all lawful purposes including self-defense.

106. Plaintiff Sieck is employed by a brewery in Philadelphia and considered to be

      an “essential employee”. Because of his work, he must leave his home and

      travel from his residence to his employer’s place of work.

107. Since about May 2020, and with the violent mobs and riots which consumed

      many cities across the United States, including Defendant Philadelphia,

      Plaintiff Sieck has become particularly concerned about his safety, especially

      when he is outside of his home in public.

108. During these recent acts of public violence and domestic terrorism, Plaintiff

      Sieck has become aware that the Target located immediately adjacent to his

      place of employment that been looted and destroyed not once, but twice, by

      violent rioters.

109. Plaintiff Sieck is concerned about the social unrest that plagues Defendant

      Philadelphia, fears for his safety, and desires and intends to carry a loaded,



                                        36
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 37 of 58




      operable handgun on his person, in public, for all lawful purposes including

      self-defense.

110. Plaintiff Sieck wished to apply to the Philadelphia Defendants for a LTCF on

      or about May 2020, but has been unable to because of the Philadelphia

      Defendants’ policies and enforcement practices, including but not limited to

      the closure of their GPU, extreme backlog of appointments to just submit an

      application, GPU’s lack of adequate staff and processing timeliness, and other

      such burdens and delays.

111. On information and belief, Plaintiff Sieck could not have obtained an

      appointment to even submit an application to obtain a LTCF and begin the

      Philadelphia Defendants’ application process until at least some time in 2021,

      and perhaps into 2022, even if he had been able to schedule an appointment

      with their GPU prior to Philadelphia Defendants’ most recent closure of the

      GPU, thereby preventing him from exercising his constitutionally enumerated

      right to bear arms.

              The Controlling Constitutional Text, and the History
                        and Tradition that Informs It

112. The United States Constitution guarantees “the right of the people to keep and

      bear Arms.” U.S. CONST. AMEND. II.

113. The Fourteenth Amendment to the United States Constitution provides: “No

      state shall make or enforce any law which shall abridge the privileges or

                                        37
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 38 of 58




      immunities of citizens of the United States; nor shall any state deprive any

      person of life, liberty, or property, without due process of law; nor deny to any

      person within its jurisdiction the equal protection of the laws.”

114. The Second Amendment is fully applicable to the States through the

      Fourteenth Amendment. McDonald v. City of Chicago, 561 U.S. 742, 750

      (2010); id. at 805 (Thomas, J., concurring).

115. “The very enumeration of the right [to keep and bear arms] takes out of the

      hands of government—even the Third Branch of Government—the power to

      decide on a case-by-case basis whether the right is really worth insisting

      upon.” District of Columbia v. Heller, 554 U.S. 570, 634 (2008).

      “Constitutional rights are enshrined with the scope they were understood to

      have when the people adopted them, whether or not future legislatures or (yes)

      even future judges think that scope too broad.” Id. at 634-35.

116. In Heller, the Supreme Court also held that the Second Amendment

      “guarantee[s] the individual right to possess and carry weapons in case of

      confrontation.” Heller, 554 U.S. at 592.

117. This is “ ‘a natural right which the people have reserved to themselves,

      confirmed by the Bill of Rights,’ ” Heller, 554 U.S. at 594 (quoting A Journal

      of the Times: Mar. 17, NEW YORK JOURNAL, Supp. 1, Apr. 13, 1769).

118. And the meaning of the right during the founding-era—which the high court



                                          38
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 39 of 58




      has commanded must still control today—“unambiguously” “refer[red] to

      the carrying of weapons outside of an organized militia.” Id. at 584. It is clear

      that, “[a]t the time of the founding, as now, to ‘bear’ meant to “carry.” Id.

119. Heller commands that the fundamental right to bear arms for self-defense

      and in case of confrontation—as part and parcel of “the natural right of

      resistance and self-preservation,” Heller, 554 U.S. at 594—is of particular

      importance when it comes to ensuring citizens’ ability to carry handguns for

      such purposes, because the court explicitly recognized the handgun as “the

      quintessential self-defense weapon” in this country and that any complete

      prohibition against their carry and use is necessarily invalid. Id. at 629.

120. Heller mandates that the constitutionality of restrictions on the rights

     enshrined in the Second Amendment must be scrutinized under the text of

     the Constitution itself, looking to the history and tradition to inform its

     original public meaning. The high court has directed the analysis be “guided

     by the principle that ‘[t]he Constitution was written to be understood by the

     voters; its words and phrases were used in their normal and ordinary as

     distinguished from technical meaning.”’ Heller, 554 U.S. at 576 (quoting

     United States v. Sprague, 282 U.S. 716, 731). We look to “the historical

     background of the Second Amendment” because “it has always been widely

     understood that the Second Amendment, like the First and Fourth



                                          39
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 40 of 58




      Amendments, codified a pre-existing right.” Id. at 592.

121. The U.S. Supreme Court in Heller held that to “bear arms” means to “wear,

      bear, or carry … upon the person or in the clothing or in a pocket, for the

      purpose … of being armed and ready for offensive or defensive action in a

      case of conflict with another person.” District of Columbia et al. v. Heller,

      554 U.S. 570, 584 (2008) (quoting Muscarello v. United States, 524 U.S. 125

      at 143) (internal quotations omitted).

122. Throughout American history, arms carrying was a right as to all peaceable

      citizens. Sometimes, it was even a duty. See e.g., David B. Kopel & Joseph

      G.S. Greenlee, The Second Amendment Rights of Young Adults, 43 S. Ill. U.

      L.J. 495, 573–577, 587 (2019) (listing statutes requiring arms carrying by

      members of the general public to travel, work in the fields, work on roads and

      bridges, attend church, and attend court).

123. Historically, under the Constitution’s relevant history and tradition, only

      dangerous persons have historically been acceptably deprived of the right to

      bear arms. Peaceable persons have always been free to carry arms for self-

      defense and other lawful purposes. See generally Joseph G.S. Greenlee, The

      Historical Justification for Prohibiting Dangerous Persons from Possessing

      Arms, 20 WYO. L. REV. 249 (2020).




                                         40
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 41 of 58




124. The tradition of disarming violent and dangerous persons was practiced from

      medieval England through mid-20th century America, but there is no tradition

      of disarming nonviolent people like Plaintiffs Fetsurka and Sieck, and those

      similarly situated. Id.

125. No laws requiring government permission for American citizens to carry a

      firearm existed before the twentieth century—including at the time of the

      ratification of the Second Amendment in 1791. What laws did exist were

      indisputably unconstitutional, as they were the product of racist views long

      since abandoned as antithetical to the core purposes of the rights guaranteed

      all citizens under the Constitution. As the high court declared in Brown v.

      Board of Ed., 347 U.S. 483, n. 5 (1954), quoting In re Slaughter-House

      Cases, 1873, 16 Wall. 36, 67-72:

            [The Fourteenth Amendment] ‘ordains that no State shall
            deprive any person of life, liberty, or property, without due
            process of law, or deny to any person within its jurisdiction
            the equal protection of the laws. What is this but declaring
            that the law in the States shall be the same for the black as
            for the white; that all persons, whether colored or white,
            shall stand equal before the laws of the States, and, in
            regard to the colored race, for whose protection the
            amendment was primarily designed, that no
            discrimination shall be made against them by law because
            of their color? The words of the amendment, it is true, are
            prohibitory, but they contain a necessary implication of a
            positive immunity, or right, most valuable to the colored
            race,—the right to exemption from unfriendly legislation
            against them distinctively as colored,—exemption from
            legal discriminations, implying inferiority in civil society,

                                         41
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 42 of 58




             lessening the security of their enjoyment of the rights
             which others enjoy, and discriminations which are steps
             towards reducing them to the condition of a subject race.’.

126. When the Supreme Court of North Carolina upheld the “Act to prevent Free

      Persons of Colour from carrying Fire-arms” in 1844, its opinion was based

      on the now clearly untenable rationale that “Free people of color in this State

      are not to be considered as citizens, in the largest sense of the term, or, if they

      are, they occupy such a position in society, as justifies the legislature in

      adopting a course of policy in its acts peculiar to them—so that they do not

      violate those great principles of justice, which lie at the foundation of all

      laws.” State v. Newsom, 27 N.C. 250, 250 (1844).

127. Defendants’ laws, policies, and practices are, in pedigree, substance, and

      effect, the same kind of racist regulations that prevented African-American

      freedmen from exercising their right to keep and bear arms under Jim Crow

      and similar suspect-class-based restrictions.

                The Defendants’ Impermissible Infringement of the
                              Right to Bear Arms

128. As detailed above, nothing in the text itself nor the applicable history or

      tradition of the Second or Fourteenth Amendments supports the infringement

      and burdens that the enforcement of Defendants’ laws and policies impose on

      the ability of law-abiding citizens, like Plaintiffs and those similarly situated,

      to otherwise lawfully and peaceably carry loaded handguns for all lawful

                                           42
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 43 of 58




      purposes, including self-defense in case of confrontation, in the exercise of

      their fundamental right to bear arms.

129. Taken together, Defendants’ enforcement of their policies, laws, and

      regulations amounts to a total ban on Plaintiffs, Plaintiffs’ members and

      supporters, and those who are similarly situated right to bear loaded, operable

      handguns on their person in public for all lawful purposes including self-

      defense and in case of confrontation, in public places, on public streets,

      sidewalks, and spaces, and in their motor vehicles.

130. Plaintiffs, Plaintiffs’ members and supporters, and those similarly situated are

      forced to choose between compliance with the law in order to avoid

      prosecution which, if convicted, would result in a lifetime prohibition on the

      exercise of their Second Amendment right or to “unlawfully” carry a firearm

      for self-defense as guaranteed by the Second Amendment of the United States

      Constitution.


                               COUNT ONE
                    DEPRIVATION OF CIVIL RIGHTS
                   RIGHT TO KEEP AND BEAR ARMS
            U.S. CONST., AMENDS. II AND XIV, 42 U.S.C. § 1983
                          (Plaintiffs v. Defendants)

131. Plaintiffs incorporate herein by reference the foregoing paragraphs as if fully

      set forth herein.

132. There is an actual and present controversy between the parties.


                                         43
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 44 of 58




133. 42 U.S.C. § 1983 prohibits state actors from depriving a person of federal

      constitutional rights under color of state law.

134. The Second Amendment states that “the right of the people to keep and bear

      arms shall not be infringed.”

135. The Supreme Court has held that the right to keep and bear arms is a

      fundamental right, the core of which is for self-defense. Heller, 554 U.S. at

      581.

136. In Heller, the U.S. Supreme Court defined “bear arms” as to “wear, bear, or

      carry … upon the person or in the clothing or in a pocket, for the purpose …

      of being armed and ready for offensive or defensive action in a case of conflict

      with another person.” 554 U.S. at 584.

137. In McDonald, the Supreme Court held that the Second Amendment is

      incorporated as applicable to the states through the Fourteenth Amendment.

      561 U.S. at 791; Id. at 806 (Thomas, J., concurring).

138. The Supreme Court has made clear the Framers and ratifiers of the Fourteenth

      Amendment counted the right to keep and bear arms as among those

      fundamental rights necessary (i.e., essential) to our system of ordered liberty,

      McDonald v. City of Chicago, 561 U.S. 742, 778, 791 (2010), and as a

      privilege and immunity of citizenship, id. at 805 (Thomas, J., concurring).




                                         44
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 45 of 58




139. “The very enumeration of the [Second Amendment] right takes out of the

      hands of government … the power to decide on a case-by-case basis whether

      the right is really worth insisting upon.” Heller, 554 U.S. at 635 (emphasis in

      original).

140. The Second Amendment is not a “second-class right, subject to an entirely

      different body of rules than the other Bill of Rights guarantees,” McDonald,

      561 U.S., at 780, and it cannot “be singled out for special—and specially

      unfavorable—treatment.” Id. at 778–79.

141. The Constitution elevates Plaintiffs’ rights above Defendants’ convenience or

      administrative concerns. “[T]he prospect of additional administrative

      inconvenience has not been thought to justify invasion of fundamental

      constitutional rights.” Carey v. Population Servs. Int’l, 431 U.S. 678, 691

      (1977).

142. And “it is obvious that vindication of conceded constitutional rights cannot be

      made dependent upon any theory that it is less expensive to deny than to afford

      them.” Watson v. City of Memphis, 373 U.S. 526, 537 (1963).

143. The Defendants’ laws, policies, enforcement practices, and customs

      challenged herein that individually and collectively violate the constitutional

      right to bear arms are not longstanding, have no historical pedigree, and are

      not rooted in our Nation’s traditions.



                                         45
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 46 of 58




144. Defendants’ laws, policies, and enforcement practices prevent law-abiding

      individuals not prohibited from possessing or acquiring firearms from

      carrying loaded, operable firearms on their person in public for all lawful

      purposes including self-defense and in case of confrontation, in public places,

      on public streets, sidewalks, and spaces, and in their motor vehicles.

145. Defendants’ laws, policies, and enforcement practices are more extensive than

      necessary and are not the least restrictive means of addressing the carriage of

      firearms by persons who are disqualified from exercising Second Amendment

      rights under state and/or federal laws.

146. In Heller, the Supreme Court declared unconstitutional the District of

      Columbia’s laws that, inter alia, prevented Mr. Heller from having a handgun

      on his person that was “operable for the purpose of immediate self-defense.”

      554 U.S. at 635.

147. By preventing legally eligible adults, like and including Plaintiffs, Plaintiffs’

      members and supporters, and others similarly situated to them, from bearing

      arms as they are constitutionally entitled, Defendants have violated the

      Plaintiffs’ rights protected under the Second and Fourteenth Amendments and

      denied them those arms for the purpose of immediate self-defense and all

      lawful purposes.




                                         46
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 47 of 58




148. Plaintiffs and other adults like them have been and will continue to be subject

      to the Defendants’ laws, policies, and enforcement practices which deny

      access to, exercise of, and violates their right to bear arms, including but not

      limited to the right to immediate self-defense in case of confrontation.

149. As to all claims made in a representative capacity herein, there are common

      questions of law and fact that substantially affect the rights, duties, and

      liabilities of many similarly-situated Pennsylvania and Philadelphia residents

      and visitors who knowingly or unknowingly are subject to the Defendants’

      laws, regulations, policies, and enforcement practices at issue.

150. Defendants’ laws and enforcement policies, practices, and customs preventing

      legally eligible individuals from bearing loaded, operable handguns on their

      person in public for all lawful purposes including self-defense and in case of

      confrontation, in public places, on public streets, sidewalks, and spaces, and

      in their motor vehicles violates the enumerated, fundamental, individual right

      to bear arms.

151. Defendants have and will continue to enforce their laws, policies, practices,

      and customs against Plaintiffs, Plaintiffs’ members and supporters and

      similarly situated persons.

152. Plaintiffs reasonably fear that Defendants will enforce against them their laws

      and Defendants’ related enforcement policies, practices, and customs.



                                         47
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 48 of 58




153. Plaintiffs thus seek declaratory, preliminary, and permanent injunctive relief,

      as this action involves matters of substantial public interest.

154. The Second and Fourteenth Amendments to the United States Constitution

      guarantee adult citizens of States their fundamental right to keep and bear

      arms, both in the home and in public places, including but not limited to while

      on public streets, sidewalks, and spaces or in a motor vehicle.

155. The keeping and bearing of arms is a fundamental right that is necessary to

      our system of ordered liberty, and is additionally a privilege and immunity of

      citizenship, protected by the Fourteenth Amendment.

156. The right to keep and bear arms includes, but is not limited to, the right of

      individuals to acquire, keep, and carry loaded, operable handguns on their

      person in public for all lawful purposes including self-defense and in case of

      confrontation, in public places, on public streets, sidewalks, and spaces, and

      in their motor vehicles.

157. Plaintiffs Fetsurka and Sieck are law-abiding citizens who are not disqualified

      from exercising their rights under the Second Amendment.

158. Plaintiffs Fetsurka and Sieck desire to obtain a LTCF so that they would be

      exempt from the restrictions, criminal sanctions, and penalties imposed by

      Pa.C.S. §§ 6106, 6107, and 6108, and thus lawfully carry a loaded, operable




                                          48
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 49 of 58




      handgun on their person, in public and in motor vehicles, for self-defense and

      all lawful purposes.

159. Plaintiffs Fetsurka and Sieck meet all the eligibility requirements for the

      issuance of a LTCF as provided for by 18 Pa.C.S. § 6109(e).

160. Plaintiffs Fetsurka and Sieck, Plaintiff FPC’s members and supporters, and

      those similarly situated to them, wish to exercise their fundamental, individual

      right to bear arms and would, but for Defendants’ laws, policies, and

      enforcement practices and reasonable fear of enforcement, including but not

      limited to arrest, prosecution, loss of liberty, and lifetime loss of their

      enumerated right to keep and bear arms should they be convicted of an offense

      under 18 Pa.C.S. §§ 6106, 6107, and 6108.

161. Philadelphia Defendants, and their PPD, are, by and through their policies and

      enforcement practices of closing the GPU, and/or limiting or inadequately

      providing GPU staff and other resources, and/or limiting the public’s access

      to their rights through the GPU, and/or dis-favorably treating the GPU and its

      services relative to other units and services, singling out the fundamental,

      individual right to keep and bear arms for “special—and specially

      unfavorable—treatment.” McDonald v. City of Chicago, 561 U.S. 742, 779

      (2010).




                                         49
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 50 of 58




162. Philadelphia Defendants, and their PPD, have and are currently enforcing

      laws and policies denying law-abiding adult citizens in Philadelphia their

      fundamental, individual right to bear arms, including but not limited to by

      their closure and restrictions placed upon the GPU, severe and undue delays

      in the acceptance and processing of LTCF applications, severe and undue

      burdens in the acceptance and processing of LTCF applications, and the

      enforcement of 18 Pa.C.S. §§ 6106, 6107, and 6108, which prevents those

      individuals from carrying a loaded, operable handgun on their person, in

      public on public streets, sidewalks, and spaces and in motor vehicles, in case

      of confrontation, and for the purpose of immediate self-defense.

163. As a result of Philadelphia Defendants’ GPU closure policy, and active and

      continuing enforcement of that policy, Plaintiffs Fetsurka and Sieck cannot

      apply for and be issued a LTCF.

164. By operation of 18 Pa.C.S. § 6109(b), an otherwise qualified, law-abiding

      individual, including Plaintiffs Fetsurka and Sieck, may not make an

      application for a LTCF with a sheriff of another county that has not ceased to

      process LTCF applications.

165. As a result of Defendants Outlaw and City’s active enforcement of their laws

      and policies, Plaintiffs Fetsurka and Sieck cannot apply for and timely be

      issued a LTCF under 18 Pa.C.S. § 6109, therefore subjecting Plaintiffs and



                                        50
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 51 of 58




      others like them to the restrictions specified in 18 Pa.C.S. §§ 6106, 6107,

      6108, Phila. Code § 10-818(2), and Directive 5.27, which Defendants have at

      all relevant times enforced, and are actively enforcing today.

166. Plaintiffs Fetsurka and Sieck would acquire a LTCF for lawful purposes,

      including self-defense, in order to be exempt from the Defendants’ criminal

      laws and associated penalties, but cannot due to Philadelphia Defendants’

      active enforcement of their laws and policies, including but not limited to the

      GPU closure, treating the GPU and the services it provides as “non-essential,”

      limited and/or inadequate public access to the GPU, limited and/or inadequate

      resources provided to the GPU, and their refusal to institute an online LTCF

      permitting system, like Permitium’s PermitDirector, such that it cannot timely

      accept and process applications for and issue LTCFs under 18 Pa.C.S. § 6109.

167. Plaintiffs Fetsurka and Sieck, Plaintiff FPC’s members and supporters, and

      similarly situated members of the public who do not currently possess a valid

      LTCF cannot lawfully carry handguns, in any manner (i.e., openly or

      concealed), in Defendant City of Philadelphia because of the Defendants’

      laws, policies, and active enforcement of them.

168. Plaintiffs Fetsurka and Sieck, Plaintiff FPC’s members and supporters, and

      similarly situated members of the public cannot lawfully carry handguns, in




                                         51
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 52 of 58




      any manner, outside of Defendant City of Philadelphia because of Defendant

      Evanchicks’ laws, policies, and active enforcement of them.

169. Plaintiffs Fetsurka and Sieck wish to, but have abstained from, carrying a

      loaded, operable handgun on their person, in public and in motor vehicles, in

      case of confrontation, and for the purpose of immediate self-defense, for fear

      of arrest, prosecution, incarceration, and/or fine under Defendants’ laws and

      their enforcement of them.

170. Plaintiffs Fetsurka and Sieck reasonably fear arrest and prosecution for

      exercising their rights by carrying a loaded, operable handgun on their person

      outside the home, in public, because of the Defendants’ laws, policies, and

      active enforcement of them.

171. Defendant Evanchick is responsible for the formulation, issuance, and/or

      implementation of the Commonwealth’s laws, policies, practices, and

      customs at issue in this case.

172. Defendant Evanchick has and continues to enforce the Commonwealth’s

      laws, policies, customs, and practices against Plaintiffs and is in fact presently

      enforcing and threatening to enforce the challenged laws, policies, customs,

      and practices against Plaintiffs and others like them.

173. Philadelphia Defendants, and their PPD, have and continue to enforce the

      challenged laws, policies, customs, and practices against Plaintiffs and are in



                                          52
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 53 of 58




      fact presently enforcing and threatening to enforce the challenged laws,

      policies, customs, and practices against Plaintiffs and others like them.

174. Plaintiff FPC has an associational interest in defending and asserting the rights

      of their members and similarly situated members of the public against

      Defendants’ laws, policies, and enforcement practices.

175. Because of Defendants’ laws, policies, and enforcement practices complained

      of herein, Plaintiff FPC has had to expend time and resources to review and

      investigate Defendants’ laws, policies, and enforcement practices, and

      respond to public inquiries made to it by members of the public seeking

      information and advice on how to exercise their right to bear arms and legal

      remedies, thereby causing damages and diversion of resources that FPC could

      have used to engage in other efforts and programs.

176. Defendants’ laws, policies, and enforcement practices target and impact

      normal, legally eligible adults who are constitutionally entitled to bear, carry,

      and lawfully use arms for all lawful purposes, including self-defense, in

      public.

177. Defendants, individually and collectively, and under color of State law at all

      relevant times, have deprived the fundamental constitutional rights,

      privileges, and immunities of citizenship of adult persons in the

      Commonwealth of Pennsylvania, including Plaintiffs Fetsurka and Sieck, all



                                          53
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 54 of 58




      similarly situated members and supporters of Plaintiff FPC, and all other

      similarly situated individuals, through their enforcement and implementation

      of the Commonwealth’s laws and regulations.

178. Philadelphia Defendants, individually and collectively, and under color of

      State law at all relevant times, have deprived the fundamental constitutional

      rights, privileges, and immunities of citizenship of adult persons in the

      Commonwealth of Pennsylvania, including Plaintiffs Fetsurka and Sieck, all

      similarly situated members and supporters of Plaintiff FPC, and all other

      similarly situated individuals, through their enactment and enforcement of the

      City’s laws, policies, practices, and customs, including but not limited to the

      criminal laws banning carry of firearms, the closure of the GPU, the GPU’s

      appointment scheduling and other delaying policies, the lack of resources

      dedicated to the GPU sufficient for it to perform its duties and provide

      constitutionally necessary services, their policy treating the GPU as “non-

      essential” and “second class” to other City services, their refusal to provide

      alternative means of accepting and processing LTCF applications and issuing

      LTCF licenses, unnecessary and severe burdens on applicants, delays, and

      other such policies and practices, which have denied, and will continue to

      deny and prevent by criminal sanction, the exercise of the fundamental right




                                         54
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 55 of 58




      to bear arms in public for self-defense and in case of confrontation unless and

      until redressed through the relief Plaintiffs seek herein.

179. Plaintiffs have incurred nominal damages, attorney fees, and costs as a direct

      result of Defendants’ laws and policies, and their enforcement of them, as well

      as filing and prosecuting the present action.

180. 42 U.S.C. § 1983 creates a cause of action against state and local government

      actors who deprive individuals of federal constitutional rights under color of

      state law.

181. Defendants’ laws, policies, practices, customs, and ongoing enforcement of

      them violates the rights of Plaintiffs Fetsurka and Sieck, Plaintiff FPC’s

      members and supporters, and similarly situated members of the public, are

      thus causing injury and damage actionable under 42 U.S.C. § 1983.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Honorable Court

enter judgment in their favor and against Defendant, as follows:

 a)   A declaratory judgment that Philadelphia Defendants’ policies and practices

      treating constitutionally necessary firearm-related services as “non-essential”

      or “second class” to other City services is unconstitutional under the Second

      and Fourteenth Amendments to the United States Constitution




                                          55
      Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 56 of 58




b)   An order temporarily, preliminary, and permanently restraining and enjoining

     Philadelphia Defendants’ policies and practices of treating constitutionally

     necessary firearm-related services as “non-essential” or “second class” to

     other City and/or Police Department services;

c) A declaratory judgment that Defendants’ laws, regulations, policies,

     enforcement practices, and actions individually and collectively prevent

     Plaintiffs, Plaintiffs’ members and supporters, and similarly situated

     individuals not prohibited from acquiring and possessing firearms and

     ammunition, from carrying loaded, operable firearms, including handguns, on

     their person, in public and in their vehicles, for all lawful purposes including

     self-defense, and violate the right to keep and bear arms protected under

     Second and Fourteenth Amendments to the United States Constitution;

d) An order temporarily, preliminary, and permanently restraining and enjoining

     Defendants and their officers, agents, servants, employees, all persons in

     concert or participation with them, and all who have notice of the injunction,

     from enforcing Defendants’ laws, regulations, policies, enforcement

     practices, and actions that individually and collectively prevent Plaintiffs,

     Plaintiffs’ members and supporters, and similarly situated individuals not

     prohibited from acquiring and possessing firearms and ammunition, from




                                        56
     Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 57 of 58




    carrying loaded, operable firearms, including handguns, on their person, in

    public and in their vehicles, for all lawful purposes including self-defense;

e) An order requiring Philadelphia Defendants’, their Police Department, and

    their respective units, employees, officers, and agents, and all those with such

    powers delegated to them, to accept applications for a LTCF at all times

    during normal business hours, and require Defendants Outlaw and City of

    Philadelphia, their Police Department, and their respective units, employees,

    officers, and agents, and all those with such powers delegated to them to

    process such applications and immediately issue a LTCF to Plaintiffs Fetsurka

    and Sieck, and to similarly situated members of Plaintiff FPC and the public

    upon application as soon as they can submit their information to Defendant

    Evanchick’s Pennsylvania Instant Check System (PICS) E-PICS system and

    confirm that they are not “disqualified from exercising Second Amendment

    rights”;

f) An order requiring Philadelphia Defendants’ to provide one or more alternative

    electronic means for the submission and processing of LTCF applications;

g) Nominal damages against Defendant Outlaw;

h) All other and further legal and equitable relief, including injunctive relief,

    against Defendants as necessary to effectuate the Court’s judgment, and/or as

    the Court otherwise deems just and equitable; and,



                                       57
       Case 2:20-cv-05857-MMB Document 1 Filed 11/20/20 Page 58 of 58




 i)   Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other

      applicable law.

                                          Respectfully Submitted,


                                          /s/ Adam Kraut
William Sack                              Adam Kraut
Attorney Id. No. 325863                   Attorney Id. No. 318482
FIREARMS POLICY COALITION                 FIREARMS POLICY COALITION
1215 K Street, 17th Floor                 1215 K Street, 17th Floor
Sacramento, CA 95814                      Sacramento, CA 95814
(916) 596-3492                            (916) 476-2342
wsack@fpclaw.org                          akraut@fpclaw.org

Joshua Prince, Esq.                       Raymond M. DiGuiseppe
Attorney ID: 306521                       THE DIGUISEPPE LAW FIRM, P.C.
CIVIL RIGHTS DEFENSE FIRM, P.C.           4320 Southport-Supply Road
646 Lenape Rd                             Suite 300
Bechtelsville, PA 19505                   Southport, NC 28461
888-202-9297 ext. 81114                   P: 910-713-8804
610-400-8439                              E: law.rmd@gmail.com
Joshua@Civilrightsdefensefirm.com         App. for Pro Hac Vice Forthcoming




                                     58
